DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention SEMICONDUCTOR SUBSTRATE INCLUDING SILICON SUBSTRATES, OXIDE LAYER AND EPITAXIAL LAYER AND METHOD OF FORMING THE SAME is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. US 2018/0286664 in view of Sato et al.  JP2002270801A, further in view of Gao et al. US 2019/0237540. 

    PNG
    media_image1.png
    301
    308
    media_image1.png
    Greyscale

Regarding claim 1, Fan et al. Fig. 1 discloses a semiconductor substrate, comprising: 
a first silicon substrate 100, wherein the first silicon substrate has a first resistance value between 0.0001- 0.05 Ohm-cm and comprises (p-type dopant) [0038]; 
a layer 102 disposed on and in direct contact with the first silicon substrate 100; a second silicon substrate 104 disposed on layer 102, wherein the second silicon substrate has a thickness between 10 nm and 10 µm [0036]; and 
an epitaxial layer 106 disposed on and in direct contact with the second silicon substrate 104.  
Fan et al. discloses a p-type silicon substrate 100 but does not expressly disclose the first silicon substrate comprises boron. Sato et al. shows a first single crystal silicon substrate boron-doped p-type handle substrate 101 with a resistance of 0.01 to 0.02 [Symbol font/0x57]cm [0029].  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that p-type and boron are recognized equivalents. It would have been obvious to use boron as the p-type dopant.

Regarding claim 2, Fan et al. in view Sato et al. and further in view of Gao et al. teaches the semiconductor substrate of claim 1. Fan et al. teaches wherein the second silicon substrate 104 has a second resistance value, and the first resistance value is less than the second resistance value [0036]-[0038].  
Regarding claim 4, Fan et al. in view Sato et al. and further in view of Gao et al. teaches the semiconductor substrate of claim 1, wherein the second silicon substrate 104 has a second resistance value between 1-10000 Ohm-cm [0036].  
Regarding claim 6, Fan et al. in view Sato et al. and further in view of Gao et al. teaches the semiconductor substrate of claim 1, wherein the first silicon substrate is a heavily doped chip.  
Regarding claim 7, Fan et al. in view Sato et al. and further in view of Gao et al. teaches the semiconductor substrate of claim 1. Fan et al. teaches wherein the epitaxial layer comprises gallium nitride, gallium phosphide, gallium arsenide, indium phosphide, indium gallium phosphide, indium gallium antimonide, or a combination thereof [0039].  
claim 8, Fan et al. Fig. 1 discloses a method of forming a semiconductor substrate, comprising: 
receiving a composite substrate, wherein the composite substrate comprises a first silicon substrate 100, 
a layer 102, and 
a second silicon substrate 104, the layer 102 is disposed on and in direct contact with the first silicon substrate 104, the second silicon substrate 104 is disposed on the layer 102, the second silicon substrate 104 has a thickness between 10 nm and 10 µm [0036], and the first silicon substrate 100 has a first resistance value between 0.0001-0.05 Ohm-cm [0038]; and 
forming an epitaxial layer 106 on and in direct contact with the second silicon substrate 104.  
Fan et al. does not expressly disclose the first silicon substrate comprises boron or the layer 102 is an oxide layer.
Fan et al. discloses a p-type silicon substrate 100 but does not expressly disclose the first silicon substrate comprises boron. Sato et al. shows a first single crystal silicon substrate boron-doped p-type handle substrate 101 with a resistance of 0.01 to 0.02 [Symbol font/0x57]cm [0029].  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that p-type and boron are recognized equivalents. It would have been obvious to use boron as the p-type dopant.
Fan et al. discloses a heat dissipation layer 102 that has a high thermal conductivity, high resistance and high thermal expansion coefficient but does not expressly disclose an oxide layer. Fan et al. further discloses examples of the heat 
Regarding claim 11, Fan et al. in view Sato et al. and further in view of Gao et al. teaches semiconductor substrate of claim 1. Fan et al. teaches a first resistance value of 10-3 to 10-2. This low resistance reduces bowing and crack [0038]. Fan et al. does not teach wherein the first resistance value is between 0.0001-0.0008 Ohm-cm.  However, the applicant has not disclosed having the first resistance value between 0.0001-0.0008 Ohm-cm solves any stated problem or is for any particular purpose beyond the teaching of Fan et al. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to have a first silicon 
Regarding claim 12, Fan et al. in view Sato et al. and further in view of Gao et al. teaches semiconductor substrate of claim 8. Fan et al. teaches a first resistance value of 10-3 to 10-2. This low resistance reduces bowing and crack [0038]. Fan et al. does not teach wherein the first resistance value is between 0.0001-0.0008 Ohm-cm.  However, the applicant has not disclosed having the first resistance value between 0.0001-0.0008 Ohm-cm solves any stated problem or is for any particular purpose beyond the teaching of Fan et al. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to have a first silicon substrate with a low first resistance in order to prevent cracking and thereof optimize the first resistance value between 0.0001-0.0008 Ohm-cm as a result effective variable and arrive at the recited limitation.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., Sato et al. and Gao et al. as applied to claim 8 above, and further in view of Wei et al. CN101604657.
Regarding claim 9, Fan et al. in view Sato et al. and further in view of Gao et al. teaches the semiconductor substrate of claim 8. Gao et al. [0053] teaches wherein receiving the composite substrate comprises the following operations: forming the oxide layer on the first silicon substrate or the second silicon substrate; 4when forming the oxide layer on the first silicon substrate, bonding the second silicon substrate with the oxide layer, or when forming the oxide layer on the second silicon substrate, bonding the first silicon substrate with the oxide layer.  The combined references do not teach thinning the second silicon substrate. Wei et al. S25, S26 and S27 teaches a first and second silicon substrate, thinning the second silicon substrate after bonding the substrates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the thinning of the second substrate as taught by Wei et al., as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, thinning substrates after bonding provides smooth surfaces for the next level of manufacturing.
Regarding claim 10, Fan et al. in view Sato et al. and further in view of Gao et al. teaches the semiconductor substrate of claim 8. Gao et al. [0053] teaches wherein receiving the composite substrate comprises the following operations: forming a first oxide layer on the first silicon substrate; forming a second oxide layer on the second prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, thinning substrates after bonding provides smooth surfaces for the next level of manufacturing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898